                                                                                Case 3:17-cv-00850-WHA Document 151 Filed 04/30/19 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8                               IN THE UNITED STATES DISTRICT COURT
                                                                          9
                                                                                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         10
                                                                         11
United States District Court




                                                                              MARTIN DULBERG, individually, and on                          No. C 17-00850-WHA
                                                                              behalf of all others similarly situated,
                               For the Northern District of California




                                                                         12
                                                                         13                  Plaintiff,

                                                                         14     v.                                                          FURTHER REQUEST FOR
                                                                                                                                            INFORMATION
                                                                         15   UBER TECHNOLOGIES, INC., and RASIER,
                                                                              LLC,
                                                                         16
                                                                                             Defendants.
                                                                         17                                                 /

                                                                         18
                                                                                     The Court thanks counsel for providing the requested information (Dkt. No. 150). The
                                                                         19
                                                                              information provided shows that many class members will receive a de minimis recovery under
                                                                         20
                                                                              this settlement. In other words, a large number of class members will recover an amount less
                                                                         21
                                                                              than the cost to print, process, and mail the check. Were this action to press forward, and these
                                                                         22
                                                                              de minimis class members to prevail at trial, the recovery for many would not be this low. The
                                                                         23
                                                                              issue remains that due to their trifling recovery amount proposed in this settlement, these class
                                                                         24
                                                                              members may be inclined to take their chance at trial. Their exclusion from the proposed
                                                                         25
                                                                              settlement would further inch the remaining class members towards a net recovery closer to the
                                                                         26
                                                                              calculated shortfall.
                                                                         27
                                                                                     It is true the de minimis class members at issue did not object to or exclude themselves
                                                                         28
                                                                              from the proposed settlement. Still, would the parties agree to stipulate to exclude these class
                                                                              members from the proposed settlement? A smaller class would release claims than currently
                                                                                Case 3:17-cv-00850-WHA Document 151 Filed 04/30/19 Page 2 of 2



                                                                          1   proposed, but, as Uber’s counsel has continuously pointed out, these class members were only
                                                                          2   slightly worse off under the policies at issue in this action to begin with.
                                                                          3          If the parties agree to stipulate to exclude these class members from the settlement, a
                                                                          4   second round of notice (informing these de minimis class members that they will be excluded
                                                                          5   from the settlement) would need to be sent out. Please answer by Thursday at NOON.
                                                                          6
                                                                          7          IT IS SO ORDERED.
                                                                          8
                                                                          9   Dated: April 30, 2019.
                                                                                                                                         WILLIAM ALSUP
                                                                         10                                                              UNITED STATES DISTRICT JUDGE
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                2
